         Case 1:19-cr-10080-NMG Document 401 Filed 06/06/19 Page 1 of 12



UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS


    UNITED STATES OF AMERICA                              No. 19-10080-NMG

          -v-                                             FILED UNDER SEAL1

    DAVID SIDOO, et al,

                                Defendants.



     DEFENDANT ROBERT ZANGRILLO’S RESPONSE TO THE GOVERNMENT’S
    MOTION FOR HEARING REGARDING POTENTIAL CONFLICTS OF INTEREST

         On May 23, 2019, the government filed a motion requesting a hearing pursuant to Untied

States v. Foster, 469 F.2d 1, 5 (1st Cir. 1972), and Federal Rule of Criminal Procedure 44(c).

With respect to defendant Robert Zangrillo, the government identified two potential conflicts of

interest: (1) Martin Weinberg’s joint representation of Mr. Zangrillo and co-defendant David

Sidoo, and (2) Boies Schiller Flexner LLP’s representation of Mr. Zangrillo and Davina

Isackson, the latter of whom has pleaded guilty pursuant to a cooperation agreement and whom

the government represents “may” be called to testify at a trial of Mr. Zangrillo. The

government’s motion requests a Foster hearing at which Mr. Zangrillo may be advised by the

Court of the dangers arising from these potential conflicts.

         Mr. Zangrillo agrees that a Foster hearing is appropriate, and he is prepared to waive any

potential conflict on the record at such a hearing. This response is being submitted in advance of

that hearing to bring to the Court’s attention certain other facts, including measures taken by the

relevant law firms (Martin Weinberg, P.C. and Boies Schiller Flexner LLP) to address any



1
        Because the government’s Motion was filed under seal, Mr. Zangrillo similarly requests
that this Response be sealed.
                                                 1
        Case 1:19-cr-10080-NMG Document 401 Filed 06/06/19 Page 2 of 12



potential conflict. In addition, as the Court is aware, Mr. Zangrillo also is represented in this

case by attorneys from Foley Hoag LLP, who have and will continue to be attuned to the relevant

issues and advise Mr. Zangrillo as appropriate.

    A. MARTIN WEINBERG, P.C.

        As set forth above, Mr. Zangrillo is prepared to waive at a Foster hearing any potential

conflict created by Mr. Weinberg’s joint representation of him and David Sidoo. The Court

should also be aware, however, that Mr. Weinberg has no intention of concurrently representing

Mr. Zangrillo and Mr. Sidoo at a joint trial. In the event that both defendants ultimately decide

to exercise their right to trial, and a joint trial is scheduled for both defendants, Mr. Weinberg

intends to withdraw from his representation of Mr. Zangrillo. Mr. Zangrillo has been aware of

this possibility from the moment that Mr. Weinberg was retained. If, by contrast, this Court

severs the trials under Fed. R. Crim. P. 8 and/or 14, Mr. Weinberg intends to separately represent

each defendant at trial.

        Additionally, both Mr. Zangrillo and Mr. Sidoo have other counsel in addition to Mr.

Weinberg, and both have been and/or will further be advised by those independent counsel

(David Z. Chesnoff and Richard A. Schonfeld for Mr. Sidoo, Matthew L. Schwartz and Nicholas

C. Theodorou for Mr. Zangrillo) on any potential issues arising from Mr. Weinberg’s joint pre-

trial representation.

        Moreover, the facts giving rise to the cases against Mr. Zangrillo and Mr. Sidoo are

different and do not overlap. Mr. Zangrillo and Mr. Sidoo do not know each other, their alleged

offenses occurred at different times, and neither could provide meaningful cooperation against

the other, even if one of them were to elect to negotiate a cooperation agreement with the

government – an option (to be clear) neither has sought.



                                                  2
        Case 1:19-cr-10080-NMG Document 401 Filed 06/06/19 Page 3 of 12



   B. BOIES SCHILLER FLEXNER LLP

       For the reasons explained below, the government’s motion is premature as any potential

conflict arising from Boies Schiller Flexner LLP’s (“BSF’s”) representation of Mr. Zangrillo and

its representation of Davina Isackson is speculative, at best. Even if the issue was ripe at this

time, however, Mr. Zangrillo already has been advised of BSF’s representation of Ms. Isackson,

informed of the potential conflict of interest, and provided his informed consent. He is,

therefore, prepared to waive any such conflict of interest before this Court. As set forth in more

detail below, Mr. Zangrillo is represented by an entirely different team of BSF lawyers than is

Ms. Isackson, and BSF has taken various measures to keep the representations of Mr. Zangrillo

and Ms. Isackson completely separate and to prevent any confidential information from being

exchanged between Mr. Zangrillo’s attorneys and Ms. Isackson’s attorneys. As the government

acknowledges, measures such as those instituted by BSF have been accepted by courts as

sufficient to address any potential or actual conflict. At the government’s invitation, we describe

those measures below, so that the Court may review them with Mr. Zangrillo at a hearing.

       1. Any Conflict Is Speculative And Premature

       As an initial matter, the government’s motion is premature because Ms. Isackson is not a

competent witness against Mr. Zangrillo, and likely could not testify at a trial involving him.

While the Court certainly need not decide the admissibility of Ms. Isackson’s testimony now, the

substantial questions about its admissibility against Mr. Zangrillo render any potential conflict

speculative and the government’s motion premature.

       Notwithstanding the way that the government has framed the charges here, Mr. Zangrillo

and Ms. Isackson are not part of the same alleged conspiracy. The government incorrectly posits

that Ms. Isackson and every other indicted parent are part of a single alleged conspiracy because



                                                  3
        Case 1:19-cr-10080-NMG Document 401 Filed 06/06/19 Page 4 of 12



“all of them are alleged to have agreed with William ‘Rick’ Singer, as well as with other parents

of college applicants.” Gov’t Br. at 4. The government, however, has proffered no evidence that

Ms. Isackson knew Mr. Zangrillo or ever met him. Therefore, Ms. Isackson could not possibly

have entered into an agreement with Mr. Zangrillo directly.

       Nor is the government correct that Ms. Isackson and Mr. Zangrillo are members of a

single “rimless” conspiracy with Mr. Singer at the center. “A single conspiracy exists where the

totality of the evidence demonstrates that all of the alleged co-conspirators directed their efforts

towards the accomplishment of a common goal or overall plan.” United States v. Brandon, 17

F.3d 409, 450 (1st Cir. 1994). Here, the government does not allege that Ms. Isackson and Mr.

Zangrillo had a common goal or plan. The only connection between Ms. Isackson and Mr.

Zangrillo is that they both allegedly entered into separate agreements with Mr. Singer to benefit

their respective children. The government may not “string together” separate conspiracies to

form a single conspiracy where “related in kind though they might be, [] the only nexus among

them lies in the fact that one man participated in all.” See Kotteakos v. United States, 328 U.S.

750, 773 (1946). In this case, Rick Singer is the only nexus between Ms. Isackson and Mr.

Zangrillo. Thus, any conspiracy that Ms. Isackson entered into with Mr. Singer is entirely

separate from the alleged conspiracy that the government claims Mr. Zangrillo entered into in

with Mr. Singer.

       It follows that Ms. Isackson’s testimony about “the nature and scope of the conspiracy as

[she] understood it,” Gov’t Br. at 4, is inadmissible in the government’s case against Mr.

Zangrillo. Ms. Isackson has no knowledge of Mr. Zangrillo’s alleged dealings with Mr. Singer.

She presumably can only testify as to her own experience with Mr. Singer. But, Ms. Isackson’s

testimony about the nature and scope of her conspiracy with Mr. Singer is inadmissible Rule



                                                  4
        Case 1:19-cr-10080-NMG Document 401 Filed 06/06/19 Page 5 of 12



404(b) evidence in a trial about an allegedly separate conspiracy between Mr. Singer and Mr.

Zangrillo. See e.g. Tri-R Sys., Ltd. v. Friedman & Son, Inc., 94 F.R.D. 726, 728 (D. Colo. 1982)

(“If A is alleged to have conspired with B, evidence of a similar conspiracy between A and C

may be admissible under Rule 404(b) against A. However, evidence of a separate conspiracy

between B and C, would be inadmissible against A.”).

       Allowing this “evidentiary spillover” from testimony about Ms. Isackson’s unrelated

conspiracy would unfairly prejudice Mr. Zangrillo and is therefore inadmissible. See United

States v. Paz-Alvarez, 799 F.3d 12, 30 (1st Cir. 2015) (“Prejudice may result from evidentiary

spillover: ‘the transference of guilt to a defendant involved in one conspiracy from evidence

incriminating defendants in another conspiracy in which the particular defendant was not

involved.’” (quoting United States v. Wihbey, 75 F.3d 761, 774 (1st Cir. 1996)); Brandon, 17

F.3d at 450 (“In the context of alleged multiple conspiracies, the defendant’s main concern is

that jurors will be misled into attributing guilt to a particular defendant based on evidence

presented against others who were involved in a different and separate conspiratorial scheme.”).

       Even if the Court were to conclude that the government has correctly framed the charges

as a single conspiracy, Ms. Isackson’s testimony would still be irrelevant and inadmissible

against Mr. Zangrillo. As the government admits in its motion, its purpose in admitting Ms.

Isackson’s testimony is for her to describe “the nature and scope of the conspiracy as [she]

understood it.” Gov’t Br. at 4. That is, the government wishes Ms. Isackson to testify that she

understood that Rick Singer was up to no good – presumably even though Mr. Singer did not say

so directly. From this, the government intends to argue that the jury may infer that Mr. Zangrillo

must have understood the same thing. But this is a totally improper argument – just as the

government surely would object to the defense calling a series of uncharged clients of Mr. Singer



                                                 5
        Case 1:19-cr-10080-NMG Document 401 Filed 06/06/19 Page 6 of 12



who understood Mr. Singer to be engaged in entirely legitimate consulting services, to argue that

the defendant must have understood the same thing.

       Because Ms. Isackson has no relevant and admissible testimony against Mr. Zangrillo,

BSF’s representation of both Mr. Zangrillo and Ms. Isackson does not create a conflict of

interest. At the very least, any such conflict is so speculative as to make the government’s

motion premature.

       2. The Measures Undertaken By BSF Address Any Potential Conflict

       Even if the Court believes that BSF’s representation of Mr. Zangrillo and Ms. Isackson

creates an issue that should be addressed now, any potential conflict has been adequately

addressed by BSF’s prompt implementation of robust separation and screening procedures,

which ensure that no confidential information passes between the BSF personnel representing

Mr. Zangrillo and those representing Ms. Isackson.

       On March 11, 2019, the United States Attorney’s Office charged more than 50

defendants in connection with an alleged scheme to illegally gain admission into various

colleges. Matthew L. Schwartz, a partner at BSF, represents Mr. Zangrillo. Mr. Schwartz works

out of BSF’s New York office, as does the entire BSF team representing Mr. Zangrillo (the

“Zangrillo Team”).2 Attorneys from Foley Hoag LLP, and Mr. Weinberg, also represent Mr.

Zangrillo in this matter.




2
        The government’s motion states that Mr. Schwartz works in one of BSF’s Florida offices.
That is not correct. However, one of the BSF attorneys who may work on this matter splits time
between BSF’s Florida and New York offices. In addition, Mr. Zangrillo was a pre-existing
client of BSF, with some of that other work having been done by lawyers in BSF’s Florida
offices. The important thing, as the government observes, is that the BSF lawyers representing
Mr. Zangrillo are all based on the East Coast, and the lawyers representing Ms. Isackson are all
California-based.
                                                 6
        Case 1:19-cr-10080-NMG Document 401 Filed 06/06/19 Page 7 of 12



       David Willingham and Michael Schafler, attorneys in BSF’s Los Angeles office,

represent Ms. Isackson, another defendant named in the March 11, 2019 criminal complaint

(along with any other non-lawyer personnel working on the matter, the “Isackson Team”).

According to the docket sheet and the government’s brief, Ms. Isackson also is represented by

attorneys at Donnelly, Conroy & Gelhaar LLP.

       On May 1, 2019, Ms. Isackson pleaded guilty to an Information charging her with

conspiracy to commit mail fraud and honest services fraud. According to the government, Ms.

Isackson is cooperating with its investigation and “may well testify at any trial in this case as a

witness for the government.” Gov’t Br. at 3.

       Despite the absence of any connection between Mr. Zangrillo and Ms. Isackson, BSF

immediately put into place separation and screening procedures to keep the representations

completely separate and to ensure that no confidential information was shared between the

Zangrillo Team and Isackson Team.3 Under those procedures, BSF has restricted access to the

electronic files for both matters: only the Zangrillo Team had access to the Zangrillo files and

only the Isackson Team had access to the Isackson files. This restricted access has been

enforced by ensuring that the only way to access BSF’s electronic files in those two matters is

for a BSF lawyer or non-lawyer staff member to log onto BSF’s system using his or her unique

username and password, with only the members of the Zangrillo Team able to access the

Zangrillo files and only the members of the Isackson Team able to access the Isackson files. In

addition, BSF’s General Counsel issued a memorandum, which was distributed to the entire law



3
        In addition to the implementation of these separation and screening procedures, Mr.
Zangrillo, who had and has additional counsel besides BSF to consult on the matter, signed a
conflict waiver acknowledging and waiving any potential conflicts that could arise from BSF’s
representation of a different defendant in the same case, and Mr. Zangrillo reaffirmed that waiver
following Ms. Isackson’s plea.
                                                  7
        Case 1:19-cr-10080-NMG Document 401 Filed 06/06/19 Page 8 of 12



firm via e-mail, confirming the separation of the Zangrillo Team from the Isackson Team and

instructing the various members of each of those teams that they were prohibited from working

on, participating in, discussing, or otherwise communicating non-public information about the

matters with each other, including discussing matters related to the case in front of people who

are on the other side of the “wall.”

       As a result, no one from the Zangrillo Team has discussed or shared any confidential

information about the Zangrillo Matter with anyone on the Isackson Team. Nor has anyone on

the Zangrillo Team had access to any confidential information concerning the Isackson Matter.

The same is true for the Isackson Team with respect to the Zangrillo material.

       BSF’s screening procedures are more than sufficient to protect against any conflict that

could arise from its representation of Mr. Zangrillo and Ms. Isackson. While an attorney’s

conflicts may be imputed to his or her law firm based on the presumption that associated

attorneys share client confidences, several courts have recognized that conflicts should not be

imputed in certain instances, including “by demonstrating that specific institutional mechanisms

(e.g., ‘Chinese Walls’) had been implemented to effectively insulate against any flow of

confidential information from the ‘infected’ attorney to any other member of his present firm.”

Schiessle v. Stephens, 717 F.2d 417, 421 (7th Cir. 1983). As the government notes in its brief,

there is a “strong trend” in courts allowing parties to rebut the presumption of confidence-sharing

within a firm. Hempstead Video, Inc. v. Inc. Vill. of Valley Stream, 409 F.3d 127, 133 (2d Cir.

2005); Gov’t Br. at 13.

       Courts have outlined the types of institutional mechanisms that have been determined to

protect against the exchange of confidential information and therefore rebut the suggestion of a

conflict. Such mechanisms include: (1) instructions given to all members of a firm of the ban on



                                                8
        Case 1:19-cr-10080-NMG Document 401 Filed 06/06/19 Page 9 of 12



the exchange of information; (2) prohibited access to the files and other information on the case;

(3) locked case files with keys distributed to a select few; and (4) secret codes necessary to

access pertinent information on electronic hardware. See Cromley v. Bd. of Educ. of Lockport

Twp. High Sch. Dist. 205, 17 F.3d 1059, 1065 (7th Cir. 1994). Courts also consider “the size of

the law firm, its structural divisions, the ‘screened’ attorney’s position in the firm, the likelihood

of contact between the ‘screened’ attorney and one representing another party, and the fact that a

law firm’s and lawyer’s most valuable asset is ‘their reputations for honesty and integrity, along

with competence.’” Id. at 1065; Southwire Co. v. Ramallo Bros. Printing, No. 03-cv-1100, 2009

WL 4937726, at *11 (D.P.R. Dec. 15, 2009).

       In this case, all relevant factors weigh in favor of the conclusion that BSF’s robust

screening procedures rebut any suggestion that a conflict of interest exists. As the government

noted in its brief and as described above, BSF – a firm of over 300 lawyers located in offices

throughout the United States and in London – immediately implemented comprehensive

measures to prevent the exchange of confidential information between the Zangrillo Team and

the Isackson Team. See Gov’t Br. at 13. Those measures include password-protecting access to

electronic files so only the Zangrillo Team could access the Zangrillo files and only the Isackson

Team could access the Isackson files. BSF also banned any communication about the case

between the two teams and publicized the ban to the entire law firm via a screening

memorandum.

       As the government also noted, the Zangrillo Team and the Isackson Team work in

different offices “located on opposite sides of the country.” Id. at 14. The fact that the two teams

work in offices located thousands of miles apart significantly decreases both the likelihood and

perception that confidential information could be shared. Thus, the specific institutional



                                                  9
       Case 1:19-cr-10080-NMG Document 401 Filed 06/06/19 Page 10 of 12



mechanisms that BSF has put into place are more than sufficient to prevent the flow of

confidential information, as has been borne out over the last several months.4




4
        As an additional measure to mitigate any potential or perceived conflict, if the Court
deems it necessary and to the extent that the Court concludes that Ms. Isackson is a competent
witness against Mr. Zangrillo, her cross-examination can be conducted by one of BSF’s co-
counsel, either attorneys from Foley Hoag LLP or Mr. Weinberg, both of whom are prepared to
take responsibility for Ms. Isackson’s cross-examination. As courts have previously held, where
a potential conflict arises from an attorney cross-examining a government witness, the conflict
can be cured by having a “second, independent counsel represent defendant for the purpose of
cross-examination of the witness.” See United States v. Lorenzana-Cordon, 125 F.Supp.3d 129,
136 (D.C.C. 2015) (finding that the “proposal to have a second, independent counsel represent
defendant for the purpose of cross-examination of the witness . . . will ensure that defendant
receives the competent and diligent representation of his choice with [the lawyer] maintains his
ethical obligations to each of his clients.”).
                                                10
       Case 1:19-cr-10080-NMG Document 401 Filed 06/06/19 Page 11 of 12



                                           Respectfully Submitted,

                                           ROBERT ZANGRILLO,

                                           By His Attorneys,

                                           /s/ Martin G. Weinberg
                                           Martin G. Weinberg, Esq.
                                           Mass. Bar No. 519480
                                           20 Park Plaza, Suite 1000
                                           Boston, MA 02116
                                           (617) 227-3700
                                           owlmgw@att.net

                                           /s/ Nicholas Theodorou
                                           Nicholas Theodorou
                                           Foley Hoag LLP
                                           155 Seaport Boulevard
                                           Boston, MA 02210
                                           (617) 832-1163
                                           ntheodorou@foleyhoag.com

                                           /s/ Matthew L. Schwartz
                                           Matthew L. Schwartz
                                           Boies Schiller Flexner LLP
                                           55 Hudson Yards, 20th Floor
                                           New York, NY 10001
                                           (212) 303-3646
                                           mlschwartz@bsfllp.com

Dated: June 6, 2019




                                      11
       Case 1:19-cr-10080-NMG Document 401 Filed 06/06/19 Page 12 of 12



                                CERTIFICATE OF SERVICE


       I, Martin G. Weinberg, hereby certify that on this date, June 6, 2019, a copy of the

foregoing document has been served via Electronic Court Filing system on all registered

participants.



                                                    /s/ Martin G. Weinberg
                                                    Martin G. Weinberg, Esq.




                                               12
